Slip Op. 07-48

           UNITED STATES COURT OF INTERNATIONAL TRADE

------------------------------x
AMERICAN SIGNATURE, INC.,     :
                              :
               Plaintiff,     :
                              :        Before: Pogue, Judge
          v.                  :        Court No. 06-00252
                              :
UNITED STATES,                :
                              :
               Defendant,     :
                              :
AMERICAN FURNITURE MFRS.      :
COMM. FOR LEGAL TRADE         :
                              :
               Defendant-     :
                  Intervenors.:
                              :
------------------------------x


                               ORDER

     Upon consideration of Plaintiff’s Motion for an Order to
Show Cause and Partial Consent Motion for Injunction Pending
Appeal, Plaintiff’s Notice of Appeal and all other pertinent
papers, and after due deliberation, it is hereby
     ORDERED that the Preliminary Injunction dated August 7, 2006
is restored.



                                                /s/ Donald C. Pogue
                                               Donald C. Pogue, Judge



Dated:    March 28, 2007
          New York, New York